Citation Nr: 1043735	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-02 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for varicose veins of the 
left lower extremity.

2.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected eczema of the feet and onychomycosis of the 
toenail.  

3.  Entitlement to a compensable initial evaluation for the 
service-connected tendonitis of the right hip prior to February 
25, 2009.  

4.  Entitlement to an initial evaluation for the service-
connected tendonitis of the right hip excess of 10 percent 
beginning February 25, 2009.  

5.  Entitlement to a compensable initial evaluation for the 
service-connected tendonitis of the left hip prior to February 
25, 2009.  

6.  Entitlement to an initial evaluation for the service-
connected tendonitis of the left hip excess of 10 percent 
beginning February 25, 2009.  

7.  Entitlement to a higher initial evaluation in excess of 20 
percent for the service-connected cervical strain with 
degenerative disc disease (DDD).  

8.  Entitlement to a higher initial evaluation in excess of 20 
percent for the service-connected osteoarthritis of the left 
shoulder.  

9.  Entitlement to a compensable initial evaluation for the 
service-connected superficial cyst of the forehead.  

10.  Entitlement to a compensable initial evaluation for the 
service-connected scar, status-post head injury/scalp laceration. 

11.  Entitlement to a higher initial evaluation in excess of 10 
percent for the service-connected degenerative arthritis of the 
lumbar spine prior to October 9, 2009.  

12.  Entitlement to a higher initial evaluation in excess of 20 
percent for the service-connected degenerative arthritis of the 
lumbar spine beginning October 9, 2009.  

13.  Entitlement to a higher initial evaluation in excess of 20 
percent for the service-connected tendinitis of the left ankle.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1977 to October 1980, 
from January 1991 to March 1991, and from February 2003 to 
February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Washington, DC, 
which denied service connection for left leg varicose veins, and 
granted service connection for cervical strain; tendinitis of the 
left ankle; osteoarthritis of the left shoulder; tendonitis of 
the right hip; tendonitis of the left hip; superficial cyst of 
the forehead; and scar, status-post head injury/scalp laceration.  
Also on appeal is a February 2009 rating decision of the RO in 
Roanoke, VA, which granted service connection for eczema of the 
feet and onychomycosis of the toenail, and degenerative arthritis 
of the lumbar spine.  

In a January 2007 rating decision, the RO increased each of the 
ratings for the service-connected (1) cervical strain, (2) 
osteoarthritis of the left shoulder, and (3) tendinitis of the 
left ankle, from 10 percent to 20 percent disabling, effective on 
February 26, 2004, the date of the Veteran's original claim.  In 
a July 2009 rating decision, the RO increased each rating of the 
service-connected (1) tendonitis of the right hip, and (2) 
tendonitis of the left hip, from noncompensable (0 percent) to 10 
percent, effective February 25, 2009.  Most recently, in an April 
2010 rating decision, the RO increased the rating of the 
degenerative arthritis of the lumbar spine from 10 percent to 20 
percent, effective October 9, 2009.  Because higher schedular 
ratings are available for each of these disabilities, and because 
a claimant is presumed to be seeking the maximum available 
benefit for a given disability, the claims for higher ratings, as 
reflected on the title page, remain in appellate status.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

Also, in the January 2007 rating decision, the RO granted service 
connection for left arm radiculopathy and left hand median 
neuropathy.  In an April 2010 rating decision, the RO granted 
service connection for intervertebral disc syndrome of the left 
lower extremity.  The Veteran did not file a second notice of 
disagreement (NOD) after either the January 2007 or April 2010 
rating decision, disagreeing with the ratings assigned.  
Therefore, those issues are not presently before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of (1) entitlement to service connection for varicose 
veins of the left lower extremity, and (2) entitlement to a 
higher initial evaluation in excess of 20 percent for the 
service-connected tendinitis of the left ankle, is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In September 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of the appeal is requested on the claim of 
entitlement to an evaluation in excess of 10 percent for the 
service-connected eczema of the feet and onychomycosis of the 
toenail.

2.  Prior to February 25, 2009, the service-connected tendonitis 
of the right hip and service-connected tendonitis of the left hip 
were manifested by painful motion, but they were not productive 
of limitation of rotation (cannot toe-out more than 15 degrees 
with the affected leg), extension limited to 5 degrees, or 
limitation of flexion to 45 degrees, or arthritis confirmed by X-
rays; beginning February 25, 2009, the service-connected 
connected tendonitis of the right hip and service-connected 
tendonitis of the right hip were not productive of limitation of 
flexion to 30 degrees or limitation of abduction with motion lost 
beyond 10 degrees in either hip, ankylosis, flail joint, or 
impairment of the femur, or arthritis confirmed by X-rays.  

3.  Throughout the appellate period, the service-connected 
cervical strain with DDD was not productive of forward flexion of 
the cervical spine of 15 degrees or less, or favorable ankylosis 
of the entire cervical spine or IVDS with incapacitating 
episodes, and the evidence does not show objective neurological 
manifestations of the right upper extremity.  

4.  The Veteran is left-hand dominant; therefore, his left 
shoulder is his major extremity.

5.  Resolving all reasonable doubt in the Veteran's favor, 
considering his pain and corresponding functional impairment, 
including during flare-ups, throughout the appellate period, his 
osteoarthritis of the left shoulder, has been productive of 
limitation of motion of the arm midway between the side and 
shoulder level.

6.  Even considering pain and corresponding functional 
impairment, the preponderance of the evidence shows that the 
disability was not productive of limitation of motion of the left 
arm to 25 degrees from the side, ankylosis of the major 
scapulohumeral articulation, or fibrous union of the left humerus 
or ankylosis of the scapulohumeral articulation.

7.  Throughout the appellate period, the service-connected 
superficial cyst of the forehead is shown to be manifested two 
characteristics of disfigurement.  

8.  Throughout the appellate period, the service-connected scar, 
status-post head injury/scalp laceration, is not shown to be 
productive of visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or a paired set of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or with two or three characteristics 
of disfigurement, or functional limitation, and the scar was not 
painful on examination or unstable

9.  Prior to October 9, 2009, the service-connected degenerative 
arthritis of the lumbar spine was not productive of forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm and guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, or incapacitating episodes.  

10.  Prior to October 9, 2009, the service-connected degenerative 
arthritis of the lumbar spine is shown to be manifested by 
findings consistent with radiculopathy involving the left lower 
extremity more nearly approximating a disability picture of mild 
incomplete paralysis of the affected nerve, but not the right 
lower extremity or other objective  neurological manifestations.  

11.  Beginning October 9, 2009, the service-connected 
degenerative arthritis of the lumbar spine is not productive of 
forward flexion limited to 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine, or incapacitating 
episodes.  

12.  Beginning October 9, 2009, the service-connected 
degenerative arthritis of the lumbar spine is shown to be 
manifested by findings consistent with radiculopathy involving 
the right lower extremity more nearly approximating a disability 
picture of mild incomplete paralysis of the affected nerve, but 
not other objective neurological manifestations, such as bowel or 
bladder complaints.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the claim of 
entitlement to an evaluation in excess of 10 percent for the 
service-connected eczema of the feet and onychomycosis of the 
toenail, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for the assignment of a compensable initial 
rating prior to February 25, 2009, and a rating higher than 10 
percent beginning February 25, 2009, for the service-connected 
tendonitis of the right hip, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, including 
Diagnostic Codes 5250-5255 (2010).

3.  The criteria for the assignment of a compensable initial 
rating prior to February 25, 2009, and a rating higher than 10 
percent beginning February 25, 2009, for the service-connected 
tendonitis of the left hip, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, including 
Diagnostic Codes 5250-5255 (2010).

4.  The criteria for the assignment of an initial evaluation in 
excess of 20 percent for the service-connected cervical strain 
with DDD, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5237, 5243 
(2010).

5.  The criteria for the assignment of an initial 30 percent 
rating, but not more, for the service-connected osteoarthritis of 
the left shoulder, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.69, 4.71, 4.71a including Diagnostic Codes 5200-5203 
(2010).

6.  The criteria for the assignment of an initial 30 percent 
rating, but not more, for the service-connected superficial cyst 
of the forehead are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.118, including 
Diagnostic Codes 7800, 7803, 7804, 7805 (2010).  

7.  The criteria for the assignment of a compensable initial 
rating for the service-connected scar, status-post head 
injury/scalp laceration, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.118, 
including Diagnostic Codes 7800, 7803, 7804, 7805 (2010).  

8.  The criteria for the assignment of an initial rating higher 
than 10 percent prior to October 9, 2009, and in excess of 20 
percent beginning on October 9 2009, for the service-connected 
degenerative arthritis of the lumbar spine, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5235-43 (2010).

9.  The criteria for the assignment of a separate rating of 10 
percent, but no more, prior to October 9, 2009, for the service-
connected degenerative arthritis of the lumbar spine on the basis 
of objective neurologic manifestations involving the left lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 
5237, 4.124, 4.124a including Diagnostic Code 8520 (2010).  

10.  The criteria for the assignment of a separate 10 percent 
rating, but no more, prior to October 9, 2009, for the service-
connected degenerative arthritis of the lumbar spine on the basis 
of objective neurologic manifestations involving the right lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 4.124, 4.124a 
including Diagnostic Code 8520 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, the Board finds that all notification and 
development action needed to fairly adjudicate the claims decided 
below has been accomplished.  This appeal arises from 
disagreement with the initial ratings assigned following the 
grant of service connection for tendonitis of the right hip; 
tendonitis of the left hip; cervical strain with DDD; 
osteoarthritis of the left shoulder; superficial cyst of the 
forehead; scar, status-post head injury/scalp laceration; and 
degenerative arthritis of the lumbar spine.  Once service 
connection is granted, a claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The Board 
accordingly finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, ---U.S. ----, 129 S.Ct. 1696, 
173 L.Ed.2d 532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claims decided below.  First, 
the Veteran's service treatment record (STR) is on file, and the 
claims file contains all available records from the VA and non-VA 
medical providers the Veteran identified as having relevant 
records.  The Veteran has not identified (nor has his service 
representative), and the file does not otherwise indicate, that 
there are any additional pertinent records that should be 
obtained before the appeal is adjudicated by the Board.  The 
Board notes that the claims file contains a copy of a Residual 
Functional Capacity (RFC) assessment form, which is usually 
associated with a Social Security Administration (SSA) claim.  
The RFC assessment form, however, is not signed by a physician.  
Moreover, the record indicates that the Veteran works for SSA.  
He has not indicated that he filed a claim for SSA disability 
benefits.  In fact, the Veteran wrote in January 2010 indicating 
that he had no more medical reports to submit.  Accordingly, 
there is no indication that pertinent SSA records exist that need 
to be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. 
Cir. 2010).

Second, the Veteran was afforded numerous examinations to 
evaluate the severity of the service-connected disabilities on 
appeal.  The Board finds that the examinations are adequate 
because, as shown below, they were based upon consideration of 
the Veteran's pertinent medical history, his lay assertions and 
current complaints, and because they describe the service-
connected disabilities in detail sufficient to allow the Board to 
make a fully informed determination. Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 
(1994)).  Furthermore, the Veteran has not asserted, and the 
evidence does not show, that his symptoms have materially 
increased in severity since the most recent evaluation.  See 38 
C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever 
VA determines there is a need to verify the current severity of a 
disability, such as when the evidence indicates there has been a 
material change in a disability or that the current rating may be 
incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The 
Board accordingly finds no reason to remand for further 
examination.    

Finally, the Veteran was advised of his entitlement to a hearing 
before the RO and before the Board in conjunction with the issues 
on appeal, but he declined.  

In light of this evidentiary development, the Board finds that 
all necessary facts have been properly developed in regard to the 
Veteran's claims, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As all duties to notify and assist have been satisfied, the Board 
will proceed with consideration of the merits of the appeal.  

II.  Analysis

A.  Withdrawal

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by an appellant or by his authorized 
representative.  38 C.F.R. § 20.204.  In the present case, the 
Veteran, through his authorized representative, has withdrawn the 
appeal on the claim of entitlement to an evaluation in excess of 
10 percent for the service-connected eczema of the feet and 
onychomycosis of the toenail.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal on that claim, and it is dismissed.

B.  Entitlement to Higher Ratings

The Veteran is seeking higher ratings for the service-connected 
(1) tendonitis of the right hip; (2) tendonitis of the left hip; 
(3) cervical strain with DDD; (4) osteoarthritis of the left 
shoulder; (5) superficial cyst of the forehead; (6) scar, status-
post head injury/scalp laceration; and (7) degenerative arthritis 
of the lumbar spine.  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of a Veteran.  38 
C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. 
West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of 
Appeals for Veterans Claims (Court) distinguished appeals 
involving a Veteran's disagreement with the initial rating 
assigned at the time a disability is service-connected.  
Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of service 
connection, and consideration of the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See id. 
at 126-27.  Moreover, the Board notes, the Court recently held 
that in claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given that the present claims are for higher initial ratings, the 
Board has considered all evidence of severity since February 24, 
2004, which represents the effective date for the award of 
service connection for each service-connected disability on 
appeal.  The Board's adjudication of this claim accordingly 
satisfies the requirements of Hart.  

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher 
disability rating when functional loss due to limited or 
excessive movement, pain, weakness, excessive fatigability, or 
incoordination is demonstrated, to include during flare-ups and 
with repeated use, if those factors are not considered in the 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 (regarding arthritis) are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  
Similarly, degenerative arthritis, where established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for each 
major joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Also, the Board notes that the joining of schedular criteria in 
the rating schedule by the conjunctive "and" in a diagnostic 
code does not always require all criteria to be met, except in 
the case of diagnostic codes that use successive rating criteria, 
where assignment of a higher rating requires that elements from 
the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 
(2009).  

(1)-(2) Tendonitis of the Right Hip, and 
Tendonitis of the Left Hip

The Veteran's service-connected tendonitis of the right hip and 
service-connected tendonitis of the right hip, are each rated as 
noncompensable prior to February 25, 2009, and 10 percent 
disabling beginning February 25, 2009.  As the schedular rating 
criteria are the same, the Board will discuss the disabilities 
together.  

Disabilities of the hip and thigh are rated under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255.

The schedular criteria of Diagnostic Code 5253 (impairment of the 
thigh) provide that 10 percent rating is assigned for either (1) 
limitation of adduction (inability to cross legs) or (2) for 
limitation of rotation (cannot toe-out more than 15 degrees with 
the affected leg).  A 20 percent evaluation is awarded for 
limitation of abduction with motion lost beyond 10 degrees.  
Normal ranges of motion of the hip are from hip flexion from 0 
degrees to 125 degrees, and hip abduction from 0 degrees to 45 
degrees. 38 C.F.R. § 4.71, Plate II. 
 
Under Diagnostic Code 5251 (limitation of extension of the 
thigh), a 10 percent evaluation is assigned for extension limited 
to 5 degrees.  Under Diagnostic Code 5252 (limitation of flexion 
of the thigh), a 10 percent evaluation is assigned for limitation 
of flexion to 45 degrees.  A 20 percent evaluation is assigned 
for limitation of flexion to 30 degrees.  A 30 percent evaluation 
is assigned for limitation of flexion to 20 degrees.  And, a 40 
percent evaluation is assigned for limitation of flexion to 10 
degrees.  38 C.F.R. § 4.71a.  

The Board also notes that a rating may be assigned under 
Diagnostic Code 5250 for ankylosis; under Diagnostic Code 5254 
for flail joint; and under Diagnostic Code 5255 for impairment of 
the femur.  38 C.F.R. § 4.71a.

Here, in reviewing the medical and lay evidence, the Board finds 
that the service-connected disability picture does not warrant an 
initial compensable rating for the service-connected right or 
left hip disability prior to February 25, 2009.  

Rather, a May 2004 VA treatment note indicates that range of 
motion testing revealed pain.  The Board notes, however, that 
since degrees of limited motion are not listed in the examination 
report, this assessment is not suitable for rating purposes.  In 
any event, X-rays at that time were "normal," with no bone or 
soft tissue abnormality.  Similarly, an August 2004 VA orthopedic 
note indicates that the Veteran complained of a "catch" in his 
right hip, and there was some popping on Patrick test.  The 
Veteran's gait was intact, however, and range of motion of the 
hips was "normal," with no tenderness, swelling, or deformity 
of the right hip or pelvis.  An X-ray of the pelvis was 
"normal."  

The Veteran then underwent a VA examination in October 2004.  He 
reported having tenderness in both hips with no swelling, 
radiating pain, or limitation of motion.  Walking relieved his 
symptoms, and he had no flare-ups or instability.  The VA 
examiner noted the results of the May 2004 VA X-rays.  On 
physical examination, the VA examiner found that the Veteran's 
pelvis was within normal limits.  Range of motion testing of the 
right hip revealed flexion to 130 degrees, extension to 0 
degrees, and abduction to 40 degrees, adduction to 20 degrees.  
Range of motion testing of the right thigh revealed flexion to 
130 degrees, extension to 0 degrees, abduction to 40 degrees; 
adduction to 30 degrees.  Range of motion testing was not 
performed on the left, but the examiner noted that there was no 
limitation of motion of either hip.  The VA examiner's assessment 
was tendinitis of both hips.  

The Veteran also underwent an evaluation in April 2005 with a 
private physician.  Physical examination showed painless motion 
of the hip.  In a July 2005 letter, however, the physician noted 
that the Veteran complained of left hip pain.  

Also, in support of his claim, the Veteran submitted a June 2006 
statement from a witness who indicated that he had been riding a 
commuter train with the Veteran for two years.   As such, he had 
observed the Veteran have difficulty standing, which required him 
to constantly need to shift his weight.  

This evidence, in summary, shows that the Veteran has complained 
of painful motion.  Even when considering the Veteran's 
complaints of pain with functional limitation, in light of the 
DeLuca factors, however, neither the service-connected right or 
left hip disability was manifested by limitation of rotation 
(cannot toe-out more than 15 degrees with the affected leg), 
extension limited to 5 degrees, or limitation of flexion to 45 
degrees.  Although the evidence, including the October 2004 VA 
examination results, does not explicitly address whether the 
Veteran had limitation of adduction manifested by inability to 
cross legs, the October 2004 VA examiner specifically noted that 
there was no limitation of motion of either hip.  Accordingly, a 
higher rating is not warranted prior to February 25, 2009, under 
Diagnostic Codes 5251, 5252, or 5252.  The evidence also does not 
show ankylosis, flail joint, or impairment of the femur. 
Therefore, Diagnostic Codes 5250, 5254, and 5255, are not for 
application.  Finally, X-rays do not show arthritis, so a 
compensable rating on the basis of painful motion is not 
assignable under Diagnostic Code 5003.  

The Board also finds that that the service-connected disability 
picture does not warrant a rating higher than 10 percent for 
either the service-connected right or left hip disability during 
the period beginning February 25, 2009.  

The Veteran underwent a QTC examination in February 2009.  He 
complained of constant pain in both hips, which he rated as 7 out 
of 10 in severity.  The pain was elicited with physical activity.  
The Veteran also endorsed weakness, stiffness, swelling, giving 
way, lack of endurance, and fatigability, but he denied heat, 
redness, locking and dislocation.  He also complained of 
tenderness and pain when lying on the hips.  Treatment involved 
heat, ice, stretching, and medication.  He denied any 
hospitalization. He could not walk for more than 20 minutes or 
engage in such activities as stooping and squatting.  On physical 
examination, range of motion testing of the right hip revealed 
flexion to 70 degrees; extension to 20 degrees; adduction to 25 
degrees; abduction to 25 degrees; external rotation to 35 
degrees; and internal rotation to 40 degrees.  Range of motion 
testing of the left hip revealed flexion to 80 degrees; extension 
to 20 degrees; adduction to 25 degrees; abduction to 45 degrees; 
external rotation to 35 degrees; and internal rotation to 40 
degrees.  The examiner indicated that the ranges of motion were 
not additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.  The examiner also reported 
that X-rays of the hips were within normal limits.  Based on the 
examination results, the examiner's assessment was bilateral hip 
tendonitis with painful ranges of motion.  

Other pertinent evidence during this period includes VA 
outpatient treatment notes, including in February 2009, showing 
that the Veteran complained of hip pain.  At VA in April 2009, 
his pain was characterized as "stable."  

This evidence, in summary, does not show limitation of flexion to 
30 degrees or limitation of abduction with motion lost beyond 10 
degrees in either hip.  Likewise, the evidence does not show 
ankylosis, flail joint, or impairment of the femur. Accordingly, 
a rating higher than 10 percent is not assignable during the 
rating period beginning February 25, 2009, for either hip.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 5254, 
and 5255.  Plus, the X-rays do not show arthritis during this 
rating period.  Therefore, a higher rating on the basis of 
painful motion is not assignable under Diagnostic Code 5003.  

For these reasons, the Board finds that a compensable initial 
rating is not warranted for the service-connected tendonitis of 
the right hip or service-connected tendonitis of the left hip 
prior to February 25, 2009, and a rating higher than 10 percent 
beginning February 25, 2009, is also not assignable.  Therefore, 
the claims are denied.  

(3) Cervical Strain with DDD

The Veteran's service-connected cervical strain with DDD is 
presently rated as 20 percent disabling throughout the entire 
appellate period.  

Ratings of the cervical spine are assigned under 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 through 5242, General Rating Formula 
for Diseases and Injuries of the Spine.  Under this General 
Rating Formula, a 10 percent evaluation is assigned for forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 degrees; 
muscle spasm, guarding, or localized tenderness not resulting in 
an abnormal gait or abnormal spinal contour; or a vertebral body 
fracture with loss of 50 percent or more of height.  A 20 percent 
evaluation is assigned for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; a 
combined range of motion of the cervical spine not greater than 
170 degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation 
is assigned for forward flexion of the cervical spine of 15 
degrees or less, or favorable ankylosis of the entire cervical 
spine.  A 40 percent evaluation is assigned for unfavorable 
ankylosis of the entire cervical spine.  A 100 percent evaluation 
is assigned for unfavorable ankylosis of the entire spine.  

Associated objective neurological abnormalities (e.g., bladder 
and bowel impairment) are to be evaluated separately.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  

Normal range of motion of the cervical spine is flexion to 45 
degrees, extension and left and right lateral flexion from 0 
degrees to 45 degrees, and left and right lateral rotation to 
from 0 degrees to 80 degrees.  The normal combined range of 
motion of the cervical spine is 340 degrees. 38 C.F.R. § 4.71a, 
Plate V.  The "combined range of motion" refers to the sum of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  38 C.F.R. § 4.71a (Plate V).   Each 
range of motion measurement should be rounded to the nearest five 
degrees.  Note (4).  

Also, ratings of intervertebral disc syndrome (IVDS) are assigned 
under Diagnostic Code 5243, which provides that IVDS may be rated 
either under the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under Sec. 4.25.

The Formula for Rating IVDS Based on Incapacitating Episodes 
provides that a 10 percent evaluation is assigned for IVDS with 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past twelve months.  A 20 
percent evaluation is assigned for IVDS with incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past twelve months.  A 40 percent 
evaluation is assigned for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks during 
the past twelve months.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least six 
weeks during the past twelve months.  An "incapacitating 
episode" is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1). 

Here, in reviewing the pertinent evidence, the Board finds that 
the service-connected cervical spine disability picture does not 
warrant an evaluation in excess of the currently assigned 20 
percent.

First, the evidence does not show forward flexion of the cervical 
spine of 15 degrees or less, or favorable ankylosis of the entire 
cervical spine. See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.  A witness wrote in June 2006 
he rode the commuter train with the Veteran for two years, and 
had observed the Veteran's pain and discomfort with his neck 
involving stiffness in the mornings.  A QTC examination in April 
2004, however, revealed range of motion testing with flexion to 
40 degrees and no ankylosis.  A private physician in September 
2004 found that flexion was limited by 10 degrees, which, the 
Board notes, is consistent with flexion to 35 degrees (where 
normal is flexion to 45 degrees as defined in 38 C.F.R. § 4.71a 
(Plate V)).  Also, a VA examiner in October 2004 found that the 
Veteran had flexion limited to 20 degrees due to pain.  Next, 
during a February 2009 QTC examination, range of motion testing 
revealed flexion to 30 degrees with no additional limitation due 
to pain, fatigue, weakness or lack of endurance following 
repetitive use.  Finally, an outpatient evaluation at VA in May 
2009 showed flexion to 20 degrees with the Veteran visibly 
tightening during the examination.  (Pain was noted to be 
secondary to involuntary tensing of the neck/shoulder 
musculature.)  

A higher rating is also not warranted because the evidence does 
not show IVDS with incapacitating episodes.  In fact, the Veteran 
specifically denied incapacitating episodes during the April 2004 
and February 2009 examinations.  Likewise, the extensive VA 
outpatient treatment records show complaints of neck pain, but no 
bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Finally, a separate rating has been previously established for 
left arm radiculopathy and left hand median neuropathy associated 
with the service-connected cervical spine disability.  The issue 
of a higher rating for the disorder is not presently before the 
Board.  The evidence does not reflect radiculopathy involving the 
right upper extremity.  Hence, a higher rating is not warranted 
on the basis of objective neurological manifestations.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine, Note (1).  

In conclusion, a rating higher than 20 percent is not warranted 
for the service-connected cervical strain with DDD, as the 
disability is not manifested by incapacitating episodes or 
symptoms consistent with forward flexion of 15 degrees or less, 
or favorable ankylosis of the entire cervical spine, even when 
considering the Veteran's own complaints of pain and the witness 
statement demonstrating stiffness, in light of the DeLuca factors 
involving functional limitation.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Diagnostic 
Code 5243.  "Staged ratings" are not warranted because the 
schedular criteria for a higher rating were not met at any time 
during the period under appellate review.  See Hart, 21 Vet. App. 
at 505; Fenderson, 12 Vet. App. at 126-27.  

(4) Osteoarthritis of the Left Shoulder

The Veteran's service-connected osteoarthritis of the left 
shoulder is presently rated as 20 percent disabling throughout 
the appellate period.  

Under the laws administered by VA, disabilities of the shoulder 
and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 
through 5203. For rating purposes, a distinction is made between 
major (dominant) and minor musculoskeletal groups.  Handedness 
for the purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only one 
hand shall be considered dominant.  The injured hand, or the most 
severely injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes. 38 C.F.R. § 
4.69.  Here, as the medical evidence shows that the Veteran is 
left-hand dominant, his left shoulder is his major shoulder for 
rating purposes.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5200, a 30 percent 
evaluation is assigned for favorable ankylosis of scapulohumeral 
articulation, with abduction to 60 degrees and the ability to 
reach the mouth and head.  A 40 percent evaluation is assigned 
for intermediate ankylosis of scapulohumeral articulation, 
between favorable and unfavorable.  A 50 percent evaluation is 
assigned for unfavorable ankylosis of scapulohumeral 
articulation, with abduction limited to 25 degrees from the side.

Under Diagnostic Code 5201, a 20 percent evaluation is assigned 
for limitation of motion of the arm at the shoulder level.  A 30 
percent evaluation is assigned for limitation of motion of the 
arm midway between the side and shoulder level.  A 40 percent 
evaluation is assigned for limitation of motion of the arm to 25 
degrees from the side.  In determining assessing limitation of 
motion, it is necessary to consider forward flexion and 
abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 
(2003).

Under Diagnostic Code 5202, regarding other impairment of the 
humerus, a 20 percent evaluation is assigned for malunion with 
moderate deformity; or recurrent dislocation of the humerus at 
the scapulohumeral joint, with infrequent episodes and guarding 
of movement only at the shoulder level.  A 30 percent evaluation 
is assigned for malunion with marked deformity; or recurrent 
dislocation of the humerus at the scapulohumeral joint, with 
frequent episodes and guarding of all arm movements.  A 50 
percent evaluation is assigned for fibrous union of the humerus.  
A 60 percent evaluation is assigned for nonunion of the humerus 
(false flail joint).  An 80 percent evaluation is assigned for 
loss of the head of the humerus (flail shoulder).

Under Diagnostic Code 5203, regarding impairment of the clavicle 
or scapula, a 10 percent evaluation is assigned for malunion, or 
nonunion without loose movement.  A 20 percent evaluation is 
assigned for dislocation or nonunion with loose movement.  
Alternatively, the disability may be rated on impairment of 
function of a contiguous joint.

Under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the 
shoulder is forward elevation (flexion) and abduction to 180 
degrees, and internal and external rotation to 90 degrees.

Here, the Board finds in comparing the Veteran's symptoms to the 
rating criteria, and resolving all reasonable doubt in the 
Veteran's favor, the service-connected left shoulder disability 
pictures warrant a rating 30 percent rating.  

The Veteran underwent an examination in April 2004, during which 
he reported difficulty with prolonged overhead use or sustained, 
repetitive activity.  The examiner indicated that the examination 
was essentially within normal limits, with full range of motion 
showing abduction to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  Motion was not 
additionally limited due to fatigue, weakness, lack of endurance, 
or incoordination.  Motion was additionally limited due to pain, 
but, the Board notes, the examiner did not note the additional 
degrees of limited motion.  

During VA outpatient treatment in May 2004, X-rays showed 
degenerative osteoarthritis of the AC joint, but no other bone or 
soft tissue abnormality.  The Veteran complained of left shoulder 
pain, but range of motion testing revealed pain at 180 degrees.  
The Board notes that this represents full range of motion, as 
defined in 38 C.F.R. § 4.71, Plate I.  

Similarly, during private treatment in June 2004, the Veteran 
described a popping sensation in the shoulder and throbbing pain 
worse with overhead activity or when the arm is in an overhead or 
awkward position.  Physical examination showed "slight" 
limitation of motion in abduction and elevation.  (The Board 
notes that since degrees of limited motion were not listed, this 
characterization is not adequate for rating purposes under 
Diagnostic Code 5202.)

An August 2004 VA orthopedic note reports shows that the Veteran 
had painful motion with abduction of 70 degrees, forward 
elevation to 130 degrees, external rotation to 80 degrees, and 
internal rotation to 25 degrees.  Similarly, a private physician 
in September 2004 noted that the Veteran complained of chronic 
pain aggravated by trying to lift the shoulder.  Range of motion 
testing revealed abduction limited by 15 degrees; flexion, 
internal rotation and external rotation were all within normal 
limits.  Then, during an October 2004 VA examination, the Veteran 
again complained of aching shoulder that popped when he moved.  
He could not lift objects over his head, but had no swelling, 
weakness, or instability.  Recent X-rays, according to the VA 
examiner, showed degenerative osteoarthritis of the AC joint.  
Range of motion testing revealed abduction to 70 degrees, forward 
elevation to 130 degrees, and external rotation to 80 degrees, 
plus internal rotation to 25 degrees, each limited by pain.  

During physical therapy at VA in April 2005, the Veteran 
displayed flexion to 80 degrees; abduction limited to 60 degrees 
due to pain; internal rotation to 50 degrees; external rotation 
to 5 degrees.  Upon evaluation at the VA pain clinical in January 
2007, it was noted that the Veteran could only raise his left arm 
up to horizontal due to pain.  

The Veteran underwent another QTC examination in February 2009, 
during which he complained of constant pain rated 7 out of 10 in 
severity, relieved by medication. He also reported weakness, 
stiffness, swelling, heat, giving way, lack of endurance, 
fatigability, and popping and cracking.  He also complained of 
decreased functional impairment, including limited rotation and 
limited ability to lift objects.  Range of motion testing 
revealed flexion limited to 90 degrees due to pain; abduction to 
150 degrees; external rotation to 90 degrees; and internal 
rotation to 25 degrees.  Ranges of motion were not additionally 
limited by pain, except as noted.  Motion was not additionally 
limited due to fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  

In March 2009, the Veteran wrote that the February 2009 QTC 
examiner's range of motion testing caused a great deal of pain.  
Since then, he explained, his left arm and shoulder pain had 
"increased to the point of almost unbearableness with even the 
slightest movement."  This severe pain had not subsisted even 
after several weeks.  

Accordingly, the Veteran underwent a third examination in October 
2009.  Range of motion testing of the left shoulder at that time 
revealed flexion limited to 90 degrees due to pain; abduction to 
90 degrees with pain; external rotation and internal rotation 
each to 45 degrees with pain.  Motion was additionally limited by 
pain, fatigue, weakness or lack of endurance following repetitive 
use, as indicated, but not incoordination.  

Also important during this period of review, a buddy wrote in 
June 2006 that he had observed the Veteran have trouble raising 
his arms above his shoulders.  Also in June 2006, a witness, who 
indicated that he had ridden the commuter train with the Veteran 
for two years, explained that he had observed the Veteran's pain 
and discomfort with his neck and shoulder, such that in the 
mornings, the Veteran's neck and shoulder would be so stiff, he 
would have trouble turning his head and raising his arm.  The 
witness noted that the Veteran's range of motion was "very 
limited."  

In light of the foregoing, and resolving all reasonable doubt in 
the Veteran's favor, the Board finds that entitlement to a 30 
percent rating is warranted.  In reaching this conclusion, the 
Board reiterates that in August 2004, a VA examiner noted that 
the Veteran had painful motion with abduction to 70 degrees, and 
in April 2005, a part-time note shows that his abduction was 
limited to 60 degrees due to pain.  In addition, a private 
physician in an April 2005 letter explained that the Veteran 
could not return to any work involving overhead activities.  The 
assertions of the Veteran and a witness are consistent with the 
objective evidence.  Accordingly, a higher rating of 30 percent 
is warranted based on functional limitation due to the DeLuca 
factors.  Moreover, notwithstanding other findings showing 
greater left shoulder motion, given the Veteran's consistent and 
credible reports of pain and corresponding functional impairment, 
and given that the evaluations were not conducted during a flare-
up, the Board finds that the disability most closely approximates 
the criteria for limitation of motion of the left arm to midway 
between the side and shoulder level.

A higher rating is also not warranted under the remaining 
Diagnostic Codes pertaining to the shoulder because the 
preponderance of the evidence shows that the disability is not 
manifested by limitation of motion of the left arm to 25 degrees 
from the side, ankylosis of the major scapulohumeral 
articulation, or fibrous union of the left humerus or ankylosis 
of the scapulohumeral articulation.

There any indication of ankylosis, as required under Diagnostic 
Code 5200.  In fact, the April 2004 examiner found that there was 
no ligamentous instability and no ankylosis, and the left humerus 
was completely unremarkable with no evidence of nonunion, fibrous 
union, or dislocation.  Likewise, the October 2009 examination 
established that there was no ankylosis. 

As shown above, the criteria for a rating of 30 percent, and not 
more, are met when considering functional limitation due to the 
DeLuca factors.  "Staged ratings" are not warranted because the 
schedular criteria for a higher rating were met throughout the 
period under appellate review.  See Hart, 21 Vet. App. at 505; 
Fenderson, 12 Vet. App. at 126-27.  

(5)-(6) Superficial Cyst of the Forehead and Scar, 
Status-post Head Injury/Scalp Laceration;

The service-connected superficial cyst of the forehead and 
service-connected scar, status-post head injury/scalp laceration, 
are each rated as noncompensable throughout the appellate period.  
As the schedular criteria for the two disabilities are identical, 
the Board will address them together.  

Ratings for scars of the head, face, or neck, are assigned under 
the schedular criteria of 38 C.F.R. § 4.118, Diagnostic Code 
7800, which provides that a 10 percent rating is assigned for 
scars of the head, face, or neck with one characteristic of 
disfigurement.  A 30 percent rating is assigned in cases of 
visible or palpable tissue loss and either gross distortion or 
asymmetry of one feature or a paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.  A 
50 percent rating is warranted in cases of visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with four 
or five characteristics of disfigurement.  An 80 percent rating 
is warranted in cases of visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement.

The eight "characteristics of disfigurement" are:  (1) a scar 
of five or more inches (13 or more cm.) in length; (2) a scar of 
at least one-quarter inch (0.6 cm.) wide at the widest part; (3) 
surface contour of the scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. cm.); 
(6) skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six square 
inches (39 sq. cm.); and (8) skin indurated and inflexible in an 
area exceeding six square inches (39 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7800, Note (1).  In assigning ratings 
under Diagnostic Code 7800, unretouched color photographs should 
be taken into consideration.

Also pertinent, Diagnostic Code 7803 provides that a 10 percent 
rating is assigned for scars that are superficial and unstable.  
A "superficial" scar is one not associated with underlying soft 
tissue damage, and an "unstable" scar is one where, for any 
reason, there is frequent loss of covering of skin over the scar.  
See 38 C.F.R. § 4.118, Diagnostic Code 7803 Note (1), (2).  Under 
Diagnostic Code 7804, a 10 percent rating is assigned for a 
superficial scar that is painful on examination.  And, according 
to Diagnostic Code 7805, other scars are rated based on the 
limitation of function of the affected part.  

The Board also notes that during the pendency of this appeal, the 
schedular criteria for evaluating scars were amended effective 
October 23, 2008.  The amended criteria apply only to claims 
received on or after October 23, 2008.  As the Veteran's claim 
was received prior to this date, the amended criteria do not 
apply to his case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, 
the Veteran's claim will be considered solely under the criteria 
effective as of the date of the claim.

With regard to the service-connected superficial cyst of the 
forehead, the Board finds that the service-connected disability 
picture more nearly approximates assignment of a 30 percent 
rating.

In fact, an April 2004 QTC examination and May 2004 VA outpatient 
evaluation revealed skin with no lesions.  At an October 2004 VA 
examination, the Veteran complained of cysts in the area of his 
scalp laceration, but physical examination revealed a 1.5 cm soft 
cyst at the left aspect of the forehead.  The area was nontender, 
although it "appear[ed] to be growing."  The VA examiner's 
assessment was superficial cyst of the forehead.  Similarly, 
during outpatient treatment at VA in September 2004, a small 2 cm 
area of firmness at the left front area of the skull was 
observed.  During a November 2004 VA dermatology consultation, 
physical examination revealed a 1 cm nodule on the left forehead, 
which was sensitive to the touch.  Finally, during a February 
2009 QTC examination, physical examination revealed a cyst on the 
left frontal scalp area approximately 2 cm by 1 cm, ovoid in 
shape.  There was no tenderness; no adherence to the underlying 
structure; the texture was soft with an elevated surface; and 
there was no functional impairment. The examiner's assessment was 
superficial cyst of the forehead with subjective factor of 
occasional pain.  

This evidence, in summary, shows that the Veteran's service-
connected is manifested by two characteristics of disfigurement.  
First, it is consistently show to be at least 0.6 cm wide.  
Second, it is elevated on palpation.  Thus, a 30 percent rating, 
under Diagnostic Code 7800, is assignable.  

A rating higher than 30 percent, however, is not warranted.  
First, under Diagnostic Code 7800, the outpatient treatment 
records and examinations establish that the service-connected 
superficial cyst of the forehead is not manifested visible or 
palpable tissue loss and either gross distortion or asymmetry of 
two features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or with 
four or five characteristics of disfigurement.  There is also no 
limitation of function as required by Diagnostic Code 7805, and a 
rating higher than 10 percent is not available under Diagnostic 
Codes 7803 or 7804.

With regard to the service-connected scar, status-post head 
injury/scalp laceration, the Board finds that the disability does 
not meet the criteria for assignment of a compensable rating.  
The pertinent evidence, as indicated, includes results of the 
April 2004 QTC physical examination, which revealed normal skin 
with no scars.  The examiner's assessment was scalp laceration, 
resolved with no sequelae.  During an October 2004 VA 
examination, a scar was not noted on physical examination, but it 
was indicated that the area was nontender.  During VA outpatient 
treatment in September 2004, it was noted that a scar on the 
occiput was "not really visible."  The Veteran explained that 
it was much more noticeable when not overgrown with hair.  A 
November 2004 VA dermatology note also shows that an incision 
scar was not appreciated.  On follow-up in November 2004, the 
Veteran returned with his head shaved, which revealed a 1 mm by 2 
cm incision scar on the left temporal scalp.  At the February 
2009 QTC examination, the Veteran complained of tenderness and 
sensitivity, but physical examination revealed a level scar at 
the left central parietal scalp measuring approximately 3 cm by 
.1 cm, without tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid formation, 
hypo- or hyperpigmentation, abnormal texture, or limitation of 
motion.  The examiner's assessment was scar, status post head 
injury/scalp laceration, with subjective complaints of occasional 
pain.  Finally, the October 2009 QTC examination showed a linear 
scar measuring 3 cm by 0.1 cm, level on palpation and not 
painful.  There was no breakdown; it did not adhere to underlying 
tissue; texture was normal, without hypo-or hyperpigmentation; it 
was not indurated or inflexible; there was no underlying soft 
tissue loss; and there was no gross distortion or asymmetry of 
the facial features.  It was superficial with no inflammation, 
edema, or keloid formation, and the scar was not disfiguring, and 
did not involve functional limitation or limitation of motion.  

This evidence, in summary, establishes that the service-connected 
scar was not painful on examination.  Although the Veteran 
complained of tenderness, the schedular criteria specifically 
require pain on examination.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Also, under Diagnostic Code 7803, the service-
connected scar is not shown to be unstable, and under Diagnostic 
Code 7805, there was no limitation of function.  Finally, under 
Diagnostic Code 7800, the evidence affirmatively shows that the 
service-connected scar is not manifested by one characteristic of 
disfigurement.  Accordingly, a compensable rating is not 
warranted for the service-connected scar, status-post head 
injury/scalp laceration.  

In conclusion, the Board finds that a 30 percent rating, but not 
higher, is warranted for the service-connected superficial cyst 
of the forehead.  By contrast, a compensable evaluation is not 
warranted for the service-connected connected scar, status-post 
head injury/scalp laceration. "Staged ratings" are not 
warranted because the schedular criteria for a 30 percent rating 
were met during the entire appellate period for the service-
connected superficial cyst of the forehead, whereas the criteria 
for a compensable rating were not met at any time during the 
period under appellate review for the service-connected connected 
scar, status-post head injury/scalp laceration.  See Hart, 21 
Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

(7) Degenerative Arthritis of the Lumbar Spine

The Veteran's service-connected degenerative arthritis of the 
lumbar spine is rated as 10 percent disabling prior to October 9, 
2009, and 20 percent disabling beginning October 9, 2009.  

Ratings for disabilities of the lumbar spine are assigned under a 
General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula).  38 C.F.R. § 4.71a.  The criteria of 
the General Rating Formula are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.  Associated objective neurologic abnormalities, 
including but not limited to bowel or bladder impairment, are 
evaluated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

The schedular criteria of the General Rating Formula pertinent to 
the lumbosacral spine provide that a 10 percent rating is 
assigned for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50% or more of the height.  A rating of 20 
percent is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm and guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine.  A rating of 50 percent is 
assigned for unfavorable ankylosis of the entire thoracolumbar 
spine.  A rating of 100 percent is assigned for unfavorable 
ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, and 
left and right later rotation is 0 to 30 degrees.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  General Rating Formula, Note (2).  

Evaluations of intervertebral disc syndrome (IVDS) are assigned 
under Diagnostic Code 5243, which provides that the disability is 
to be rated either under the General Rating Formula or 
alternatively under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in a higher 
evaluation.  The schedular criteria for incapacitating episodes 
provides that a 10 percent evaluation is assigned for IVDS with 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past twelve months.  A 20 
percent evaluation is assigned IVDS with incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks during 
the past twelve months.  A 60 percent evaluation contemplates 
incapacitating episodes having a total duration of at least six 
weeks during the past twelve months.  38 C.F.R. § 4.71a.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1).  

Here, in comparing the Veteran's symptoms during the period of 
appellate review to the rating criteria, the Board finds that the 
service-connected low back disability does not warrant an 
evaluation in excess of the currently assigned 10 percent prior 
to October 9, 2009.  

In particular, a private physician in March 2004 indicated that 
the Veteran had pain on flexion, rotation, and extension. 
Similarly, a private physician in March 2005 indicated that the 
Veteran had "decreased range of motion."  These physicians, 
however, did not identify the degrees of limited motion.  
Accordingly, the assessments are not adequate for rating 
purposes.  

An April 2004 QTC examination revealed that the Veteran had 
normal gait and posture.  Similarly, an August 2004 VA orthopedic 
note indicates that the Veteran had lower back sprain with normal 
range of motion of the back without muscle spasm.    Then, during 
an October 2004 VA examination, the Veteran complained of 
occasional low back aching with minimal radiation of pain to both 
legs, but no acute episodes.  There was no restricted movement.  
X-rays from August 2004 showed degenerative arthritis.  The VA 
examiner's assessment was lumbar degenerative arthritis.  A 
magnetic resonance imaging scan (MRI) at VA in October 2004, 
confirmed degenerative joint disease (DJD) and DDD.  

A non-VA physical therapy note from November 2005 shows that the 
Veteran had flexion to 75 degrees, extension to 30 degrees, right 
lateral flexion was to 40 degrees; left lateral flexion was to 40 
degrees; right lateral rotation was to 40 degrees; and left 
lateral rotation was to 40 degrees.  There was pain at the end 
ranges of motion, but no additional limitation of motion shown on 
repetitive use.  

In January 2006, the Veteran wrote in support of his claim that 
he had tenderness with limited motion.  

The Veteran also sought treatment in January 2007 at the VA pain 
clinic.  He complained of throbbing pain.  Physical examination 
showed gait with good stability and coordination.  There were no 
muscle spasms, no point tenderness, no pain on range of motion 
testing, and no scoliosis.  

This evidence, in summary, affirmatively shows that the service-
connected degenerative arthritis of the lumbar spine, during the 
period prior to October 9, 2009, was not manifested by forward 
flexion greater than 30 degrees but not greater than 60 degrees; 
or, combined range of motion not greater than 120 degrees; or, 
muscle spasm and guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, even when considering the 
Veteran's complaints of pain, in the context of functional 
limitation due to the DeLuca factors.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine.  
There is also no evidence of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past twelve months.  To the contrary, the claims file 
includes extensive VA and non-VA treatment records, which show 
complaints of low back pain, but no bed rest prescribed by a 
physician.  Accordingly, a rating higher than 10 percent is not 
assignable prior to October 9, 2009.  

The Board finds, however, that a compensable rating is warranted 
for radiculopathy of the left lower extremity prior to October 9, 
2009.  The Veteran during this period continuously and repeatedly 
complained of pain radiating to the left lower extremity.  He 
also underwent objective testing, including nerve conduction 
studies (NCS) and electromyograph tests (EMG), and was clinically 
diagnosed on several occasions, including at VA in January 2005 
and February 2008, with radiculitis of the left lower extremity.  
The Board finds that the Veteran's symptoms, which are confirmed 
by objective medical findings, are consistent with mild 
incomplete paralysis of the sciatic nerve, warranting a separate 
10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

With regard to the right lower extremity, the evidence shows some 
objective findings referable to the right leg.  For instance, a 
private, May 2005 study, consisting of a NCS and EMG, revealed 
findings of the bilateral lower extremities, left greater than 
right, which could be due to degenerative lumbar spondylosis or 
stenosis at L4-5 or L5-S1.  In a follow-up letter, which was 
written in June 2005, it was noted that the Veteran had 
radiculopathy of the bilateral lower extremities.  The 
overwhelming evidence, however, shows that the Veteran has 
complained of only left leg radiculopathy.  For instance, during 
a January 2005 VA neurology consultation, the Veteran complained 
of pain radiating down the left leg, and a physical examination 
showed positive straight leg raise testing (SLR) on left.  The 
assessment was likely left lumbosacral radiculopathy due to disc 
protrusion at L5-S1.  Likewise, a private evaluation in April 
2005, revealed tenderness in the left sciatic notch and posterior 
superior iliac spine on the left, and the assessment was chronic 
lumbar syndrome with radiculopathy of the left lower extremity.  
On follow-up in June 2005, SLR testing was positive on the left, 
but negative on the right, even though an EMG showed findings of 
the bilateral lower extremities.  The Board also points out that 
neurologic testing at VA in May 2005 and January 2007 resulted in 
negative findings.  At the VA pain clinic in February 2008, 
however, the Veteran again complained of pain radiating down to 
the left lower extremity, and the pertinent assessment was left 
leg radiculopathy clinically.  Most recently, at VA in July 2009, 
the Veteran underwent a consultation for lumbar epidural steroid 
injection related to his chronic low back pain, which radiated 
down into the left lower extremity and the right lower extremity 
"to a lesser extent."  

This evidence, in summary, shows objective finds of right lower 
extremity radiculopathy.  Under 38 C.F.R. § 4.124a, a compensable 
rating is assignable for mild incomplete paralysis of the sciatic 
nerve.  The Veteran, however, reported almost no complaints 
involving the right lower extremity.  The Board finds that such 
symptoms and findings do not rise to the "mild" level necessary 
to warrant a separate compensable evaluation for right lower 
extremity radiculopathy pursuant to 38 C.F.R. § 1.124a, 
Diagnostic Code 8520.  There is also some indication, such as a 
December 2007 letter, that the Veteran attributes hip pain to the 
service-connected low back disorder.  The Veteran, however, is 
already service-connected for tendonitis of the right hip, and 
assigning a separate rating for pain radiating to the hip would 
amount to impermissible pyramiding.  See 38 C.F.R. § 4.14. 

Finally, the evidence shows that the Veteran does not have 
bladder or bowel symptoms related to the service-connected low 
back disability.  During a February 2005 VA orthopedic 
evaluation, the Veteran indicated that his low back pain was 
associated with waking up more frequently at night to urinate.  
The overwhelming evidence, however, including a January 2007 QTC 
examination , VA urology consultations in January 2006, May 2007, 
and September 2009, plus VA psychiatry records from May 2007 and 
March 2009, relate the Veteran's nocturia to his psychiatric 
medications, plus benign prostate hypertrophy (BPH) and prostatic 
obstructive uropathy.   Because this evidence shows that the 
Veteran's bladder symptoms are not attributable to the service-
connected low back disability, a separate rating is not warranted 
on this basis.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine; Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (holding that when it is not possible to 
separate the effects of the service-connected disability from a 
nonservice-connected condition, such signs and symptoms must be 
attributed to the service-connected disability).

The Board also finds that a rating higher than 20 percent is not 
warranted for the service-connected degenerative arthritis of the 
lumbar spine at any point during the rating period beginning 
October 9, 2009.  

The pertinent evidence during this period consists of the results 
of an October 2009 QTC examination.  During the examination, the 
reported his urinary complaints, and also endorsed bowel 
incontinence involving fecal leakage (occurring less than 1/3 
day), which he described as "slight."  He also had low back 
stiffness, spasms, decreased motion, and weakness.  With regard 
to functional limitations, the VA examiner noted that the Veteran 
could walk half a block in 10 minutes, but his pain was worsened 
by physical activity, and he had some difficulty with activities 
of daily living (ADLs).  Treatment involved rest and trigger 
point injections.  He had never been hospitalized, and he had had 
no incapacitation.  The Veteran also reported having 
radiculopathy in the lower extremities.  On physical examination, 
the Veteran's gait was observed to be normal, and he did not use 
assistive devices.  There was no evidence of radiating pain on 
movement, muscle spasm was absent, and there was no tenderness, 
guarding of movement, or weakness.  SLR testing was positive on 
the right and left, but Lasegue's sign was negative.  There was 
no ankylosis.  On range of motion testing, flexion was to 60 
degrees limited by pain, fatigue, and weakness following 
repetitive use, but not lack of endurance or incoordination.  
Rectal examination was normal with normal sphincter control.  
Neurological examination showed signs of IVDS involving the 
sciatic nerve, which did not cause bowel or bladder dysfunction.  

This evidence, in summary, affirmatively shows that the Veteran's 
service-connected low back disability during the period beginning 
in October 2009 was not manifested by forward flexion limited to 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  To the contrary, the Veteran's flexion was 
limited to 60 degrees due to pain during the October 2009 VA 
examination, and there was no ankylosis.  Accordingly, even when 
considering the Veteran's complaints of pain in the context of 
functional limitation due to the DeLuca factors, a rating higher 
than 20 percent is not warranted.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine.  The 
Veteran also specifically denied incapacitating episodes, and 
this is consistent with the extensive outpatient treatment 
records during this period of appellate review.  Without evidence 
of prescribed bed rest, a higher rating is not assignable on the 
basis of IVDS.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

During this period, the RO granted service connection and 
assigned a 10 percent rating for IVDS of the left lower 
extremity.  The Veteran did not appeal the rating assigned, and 
the issue of entitlement to a rating higher than 10 percent for 
objective neurological manifestations of the left lower extremity 
is not otherwise before the Board.  

With regard to the right lower extremity, the Veteran complained 
during the October 2009 examination that he had symptoms of 
radiculopathy in both lower extremities, with functional 
impairment involving falls and difficulty with ADLs.  Objective 
neurological testing was positive on the right and left, and the 
examiner diagnosed radiculopathy of the lower extremities.  
Accordingly, the Board finds that a compensable rating is 
assignable for the right lower extremity on the basis of mild 
incomplete paralysis of the sciatic nerve, under 38 C.F.R. § 
4.124a, Diagnostic Code 8520.  

Otherwise, a compensable evaluation is not assigned on the basis 
of objective neurological manifestations.  Although the Veteran 
complained of bowel and bladder symptoms, the October 2009 
examiner specifically determined that these complaints were not 
due to the service-connected low back disability.  Therefore, a 
rating is not warranted on this basis.  See 38 C.F.R. § 3.102; 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that 
when it is not possible to separate the effects of the service-
connected disability from a nonservice-connected condition, such 
signs and symptoms must be attributed to the service-connected 
disability).

In conclusion, the Board finds that an evaluation higher than 10 
percent is not warranted for the service-connected low back 
disability prior to October 9, 2009, and a rating higher than 20 
percent is not warrant for the period beginning October 9, 2009.  
A compensable rating, however, is warranted for left lower 
extremity radiculitis prior to October 9, 2009, and a compensable 
rating is assignable for right lower extremity radiculitis 
beginning October 9, 2009.  "Staged ratings" are not otherwise 
warranted because the schedular criteria for a higher rating were 
not met during the period under appellate review.  See Hart, 21 
Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

C.  Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  To 
afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b).  Here, 
however, referral for extraschedular consideration is not 
warranted.  First, the applicable rating criteria reasonably 
describe the Veteran's disability level and symptomatology, as 
shown.  In fact, the schedular criteria under 38 C.F.R. 4.71a, 
which provide ratings for the Veteran's service-connected 
orthopedic disabilities, specifically contemplate functional 
limitations due to such factors as pain and limitation of motion.  
See DeLuca, 8 Vet. App. 202.  

Furthermore, the evidence does not show marked interference with 
employment in excess of that contemplated by the rating schedule.  
The Veteran is shown to be employed throughout the appeal period.  
During a January, 2007 VA pain clinic consultation, he reported 
that he "may" miss days from work due to pain, but he would 
generally get used to the pain as a day would progress.  
Otherwise, the evidence does not show that the Veteran's service-
connected orthopedic disabilities involved marked interference 
with employment.  Rather, the record shows that the Veteran is 
presently service-connected for a traumatic brain injury, and he 
has repeatedly related his difficulties at work this service-
connected symptomatology alone.  Finally, the Veteran denied and 
the record does not show frequent periods of hospitalization or 
other evidence that would render impractical the application of 
the regular schedular standards.  

For these reasons, the Board is not required to remand any of the 
Veteran's claims for consideration of extraschedular ratings 
under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  


ORDER

The appeal on the claim of entitlement to an evaluation in excess 
of 10 percent for the service-connected eczema of the feet and 
onychomycosis of the toenail is dismissed.

An initial compensable rating prior to February 25, 2009, for the 
service-connected tendonitis of the right hip, is denied.

An initial rating higher than 10 percent beginning February 25, 
2009, for the service-connected tendonitis of the right hip, is 
denied.

An initial compensable rating prior to February 25, 2009, for the 
service-connected tendonitis of the left hip, is denied.

An initial rating higher than 10 percent beginning February 25, 
2009, for the service-connected tendonitis of the left hip, is 
denied.

An initial rating higher than 20 percent for the service-
connected cervical strain with DDD is denied.

An initial 30 percent rating, but not higher, for the service-
connected osteoarthritis of the left shoulder is granted, subject 
to the regulations governing the payment of VA monetary benefits.

An initial 30 percent rating, but not higher for the service-
connected superficial cyst of the forehead is granted, subject to 
the regulations governing the payment of VA monetary benefits.

An initial compensable rating for the service-connected scar, 
status-post head injury/scalp laceration is denied.  

An initial rating higher than 10 percent prior to October 9, 
2009, for the service-connected degenerative arthritis of the 
lumbar spine, is denied.

An initial rating higher than 10 percent beginning October 9, 
2009, for the service-connected degenerative arthritis of the 
lumbar spine, is denied.

A separate initial 10 percent rating, but not higher for the 
service-connected degenerative arthritis of the lumbar spine 
involving the left lower extremity is granted prior to October 9, 
2009, subject to the regulations governing the payment of VA 
monetary benefits.

A separate 10 percent rating, but not higher, for the service-
connected degenerative arthritis of the lumbar spine involving 
the right lower extremity, is granted beginning October 9, 2009, 
subject to the regulations governing the award of VA monetary 
benefits.  





REMAND

Upon review, the Board finds that the claim of service connection 
for varicose veins of the left lower extremity, and the claim for 
a higher initial evaluation in excess of 20 percent for the 
service-connected tendinitis of the left ankle, must be remanded.  

With regard to the service connection claim for varicose veins, 
the Board finds that a VA examination is necessary.  The Veteran 
has offered conflicting statements regarding the onset of the 
disorder.  In his original, March 2004 claim, he wrote that he 
had left leg varicose veins with onset two after his February 
2004 service separation.  During an April 2003 QTC examination 
and September 2004 private consultation, by contrast, he reported 
having worsening varicose veins mainly in the left leg since 
February 2003, which, the Board notes, would be at the beginning 
of his most recent period of active service.  The Board also 
points out that the Veteran is presently service-connected for 
residuals of a traumatic brain injury (TBI), and his service-
connected symptoms involve memory loss.  In fact, the Veteran has 
continuously complained of memory problems throughout private and 
VA outpatient treatment and during examinations.  

The objective evidence includes a January 2004 service separation 
showing no indication of varicose veins.  In fact, the vascular 
system was found to be "normal" on physical examination.  
During July 2004 VA outpatient treatment, the Veteran complained 
of left leg varicose veins, but there is no indication as to when 
they began.  The Reserve service treatment record includes a 
March 2005 Functional Capacity Certificate and an October 2005 
Medical Board examination noting varicosities of the left leg.  
In September 2004, a private physician reviewed the Veteran's 
complaints and diagnosed varicose veins "result[ing] from [the 
Veteran's] second tour of training by history."  The physician 
qualified that the varicose veins should be considered service 
related only if the Veteran's medical records corroborated no 
varicosities prior to his last tour of duty.  

In light of this somewhat conflicting evidence, the Board finds 
that the record currently lacks sufficient competent evidence 
upon which to make a decision.  Therefore, remand for a VA 
examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i).  

With regard to the claim for a higher initial evaluation in 
excess of 20 percent for the service-connected tendinitis of the 
left ankle, remand is required pursuant to Manlincon v. West, 12 
Vet. App. 238 (1999).  The claims file shows that the RO granted 
service connection in a December 2005 rating decision.  The 
Veteran subsequently filed a timely notice of disagreement (NOD). 
The RO did not then issue a statement of the case (SOC).  Rather, 
the RO issued a second rating decision in January 2007, 
increasing the rating of the service-connected left ankle 
disability from 10 percent to 20 percent.  The RO indicated in 
the rating decision that the award of a 20 percent rating 
constituted a full grant of benefits because a rating higher than 
20 percent was not available unless there was evidence of 
ankylosis or "additional disability manifestations."  In other 
words, the RO made a factual determination that a rating higher 
than 20 percent was not warranted in the Veteran's case.  

The RO, however, incorrectly determined that the award of a 20 
percent rating represented a full grant of benefits.  According 
to the schedular criteria of 38 C.F.R. § 4.71a, a rating higher 
than 20 percent is available for service-connected ankle 
disabilities.  Moreover, an extraschedular rating may be assigned 
in exceptional situations, under 38 C.F.R. § 3.321(b).  Also 
important, a Veteran is presumed to be seeking the maximum 
available benefit for a service-connected disability.  Therefore, 
without regard to whether the service-connected left ankle 
symptoms actually satisfy the criteria for a rating higher than 
20 percent, the claim for a higher rating remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the 
RO did not issue an SOC, the Board must remand the issue to 
comply with due process requirements.  See Manlincon, 12 Vet. 
App. at 240- 241.  

For these reasons, the issues are REMANDED for the following 
action:

1.  The RO must issue the Veteran an SOC with 
respect to the claim of entitlement to a 
higher initial rating in excess of 20 percent 
for the service-connected tendinitis of the 
left ankle, to include notification of the 
need to timely file a substantive appeal to 
perfect his appeal on the issue.

2.  The RO should also send the Veteran a 
letter requesting that he provide the names, 
addresses, and approximate dates of treatment 
for all health care providers who may have 
additional records pertinent to the claim of 
service connection for varicose veins.   

3.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the Veteran 
not already associated with the claims file.  
The RO should also obtain all of the 
Veteran's outstanding VA treatment records.  
All records obtained must be associated with 
the claims file.  Further, all attempts to 
procure any identified records must be 
documented in the claims file and, if any 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
The Veteran is to be notified of any 
unsuccessful efforts in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

4.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the record, 
and then schedule the Veteran for a VA 
examination to determine the nature and 
likely etiology of the claimed varicose 
veins.  The entire claims file, including a 
copy of this remand, must be made available 
to the examiner for review.  

Accordingly, the examiner should review the 
pertinent evidence, including the Veteran's 
lay assertions, and also undertake any 
indicated studies.  Then, based on the record 
review and examination results, the examiner 
should provide a current diagnosis and 
specifically indicate whether it is at least 
as likely as not that the Veteran has varicose 
veins of the left lower extremity that had 
their onset during any period of the Veteran's 
active service, or are otherwise etiologically 
related to his active service.  In making this 
determination, the examiner is asked to assume 
that the Veteran did not have varicose veins 
existing prior to his most recent period of 
active service (from February 2003 to February 
2004).  Otherwise, the examiner is asked to 
take into account and discuss the Veteran's 
own assertions regarding the onset of his 
varicose veins.

The examiner should prepare a legible report 
setting forth all examination findings, along 
with a complete rationale for all opinions 
and conclusions reached.  It is imperative 
that the examiner offer a detailed analysis 
for all conclusions and opinions reached 
supported by specific references to the 
Veteran's claims file, including the in-
service and post-service medical records, and 
the Veteran's lay assertions, as indicated.  

5.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim of 
service connection in light of all pertinent 
evidence and legal authority and addressing 
all relevant theories of entitlement.  If any 
benefit sought on appeal remains denied, the 
RO should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


